DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Election/Restrictions
Claim 1 is allowable. Claims 9 and 10, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on May 28, 2021, is hereby withdrawn and claims 9 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
During the interview with Applicant’s representative, Peter Sistare, it was agreed that the interpretation of claim 10 did not include any hierarchal or numerical requirement relative to the recitation of “the first recess [having] a third side surface portion, [and] a fourth side surface portion . . . .”  Specifically, it was agreed that recitations to the third and fourth side surface portions did not require first and second side surface portions of the first recess.  The recitation to third and fourth side surface portions of the first recess are merely meant to differentiate from the first and second side surface portions of the first fitting portion.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Sistare on February 28, 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended): A cutting insert comprising:
a cylindrical body portion having a first main surface, a second main surface, and an outer circumferential surface, the second main surface being opposite to the first main surface, the outer circumferential surface being continuous to each of the first main surface and the 
a cutting portion protruding from the outer circumferential surface in a radial direction; and
a first fitting portion, a second fitting portion, and a third fitting portion each protruding from the second main surface in an axial direction and each extending in respective radial directions
the first fitting portion, the second fitting portion, and the third fitting portion each being a single projection,
there is no other fitting portion between the first fitting portion and the second fitting portion,
the cutting portion includes a rake face and a flank face continuous to the rake face, and a ridgeline between the rake face and the flank face constitutes a cutting edge,
when viewed in a direction opposite to the axial direction, the cutting portion is provided opposite to the third fitting portion relative to the insertion hole,
when viewed in the direction opposite to the axial direction, a straight line extending through an outer circumferential end of the cutting edge and a center of the insertion hole overlaps with the third fitting portion and is located between the first fitting portion and the second fitting portion, and
when viewed in the direction opposite to the axial direction, a central angle between the second fitting portion and the third fitting portion represents a first central angle, a central angle between the third fitting portion and the first fitting portion represents a second central angle, and a central angle between the first fitting portion and the second fitting portion represents a third    , each central angle measured between respective intermediate lines extending from a center of the insertion hole through a respective top surface portion of each fitting portion.

Claim 5 (Currently Amended): The cutting insert according to claim 1, wherein when viewed in the direction opposite to the axial direction, [[an]]the intermediate line of the third fitting portion is located on a straight line bisecting the third central angle.

Claim 8 (Cancelled)

Claim 10 (Currently Amended): The cutting tool according to claim 9, wherein
the first fitting portion has a first side surface portion, a second side surface portion, and [[a]]the top surface portion, the second side surface portion being opposite to the first side surface portion, the top surface portion being continuous to each of the first side surface portion and the second side surface portion,
the first recess has a third side surface portion, a fourth side surface portion, and a bottom surface portion, the fourth side surface portion being opposite to the third side surface portion, the bottom surface portion being continuous to each of the third side surface portion and the fourth side surface portion, and
the first side surface portion is in contact with the third side surface portion, the second side surface portion is in contact with the fourth side surface portion, and the top surface portion is separated from the bottom surface portion.

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kress et al. (WO 2006/136338 A1), fails to disclose or suggest three single fitting projections with no other fitting portion between the first and second fitting portions in the central angular relationship as per amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RYAN RUFO/Primary Examiner, Art Unit 3722